FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Corporate Taxpayers’ Registry (CNPJ/MF) no. 47.508.411/0001-56 Commercial Registry (NIRE) no. MINUTES OF THE SPECIAL SHAREHOLDERS’ MEETING HELD ON APRIL 17, 2013 1. DATE, TIME AND PLACE : On the seventeenth day of April 2013, at 9 a.m., at Companhia Brasileira de Distribuição (“ Company ”) headquarters, located at Avenida Brigadeiro Luís Antônio, nr.3.142, in the Capital of the State of São Paulo. 2. CALL : Call notice duly published on the State of São Paulo Official Register, issues of March 22 th
